Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Deutsche Bank Trust Company, N. A. a/k/a             Appeal from the 402nd Judicial District
Deutsche Bank National Trust Company,                Court of Wood County, Texas (Tr. Ct. No.
Appellant                                            2012-474). Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
No. 06-13-00003-CV        v.                         Carter participating.

Kenneth W. Hall and Roberta Hall,
Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellees, Kenneth W. Hall and Roberta Hall, pay all costs of
this appeal.


                                                     RENDERED MAY 7, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk